              Case 2:18-cv-00742-JCC Document 74 Filed 08/31/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    S.L. ANDERSON & SONS, INC. et al.,                 CASE NO. C18-0742-JCC
10                           Plaintiffs,                 MINUTE ORDER
11           v.

12    PACCAR, INC. et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to set a case
18   schedule (Dkt. No. 73). Having thoroughly considered the motion and the relevant record and
19   finding good cause, the Court hereby GRANTS the motion and ORDERS that:
20      1. Discovery will close on May 28, 2021;
21      2. Plaintiffs must file their expert disclosures and expert reports no later than May 28, 2021;
22      3. Defendants must file their expert disclosures and expert reports no later than September
23          24, 2021;
24      4. Expert depositions must be completed no later than November 26, 2021;
25      5. Plaintiffs’ motion for class certification must be filed no later than December 17, 2021;
26      6. Defendants’ response to Plaintiffs’ motion for class certification must be filed no later


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 1
             Case 2:18-cv-00742-JCC Document 74 Filed 08/31/20 Page 2 of 2




 1        than February 18, 2022; and

 2     7. Plaintiffs’ reply in support of their motion for class certification must be filed no later

 3        than March 18, 2022.

 4        DATED this 31st day of August 2020.

 5                                                          William M. McCool
                                                            Clerk of Court
 6
                                                            s/Tomas Hernandez
 7
                                                            Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0742-JCC
     PAGE - 2
